DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the treatment medium portion" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, claim 21 recites the limitation "first body portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 28 recites the limitation "first body portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 29 recites the limitations "first body portion" in line 1 and "second body portion" in line 2.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 30 recites the limitation "first body portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 7,922,702. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent disclose the similar structural elements.  
In relation to claims 21 and 31, claim 1 of the cited patent discloses “a device comprising: (1) a first portion configured for insertion into a punctum of a mammalian eye and retention by a single lacrimal canaliculus of the eye; and (2) a second portion retained on, in or otherwise supported by the first portion, the second portion including an at least partially encapsulating jacket or a coating, and being configured for carrying (3) a treatment medium and releasing the treatment medium to the eye, wherein a surface of the second portion is shaped to rest upon, or be located exteriorly of, the punctum when the first portion is retained [plugs] by the lacrimal canaliculus.”    
In relation to claim 22, claim 18 of the cited patent discloses a biocompatible matrix.
In relation to claims 23-25, claim 24 of the cited patent discloses “a treatment medium comprising “thrombin inhibitors; antithrombogenic agents; thrombolytic agents; fibrinolytic agents; vasospasm inhibitors; calcium channel blockers; vasodilators; antihypertensive agents; antimicrobial agents; inhibitors of surface glycoprotein receptors; antiplatelet agents; antimitotics; microtubule inhibitors; anti-secretory agents; active inhibitors; remodeling inhibitors; antisense nucleotides; anti-metabolites; antiproliferatives; anticancer chemotherapeutic agents; anti-inflammatories; non-steroidal anti-inflammatories; antiallergenics; anti-proliferative agents; decongestants; miotics and anti-cholinesterase; antineoplastics; immunological drugs; hormonal agents; immunosuppressive agents; growth hormone antagonists; growth factors; inhibitors of angiogenesis; dopamine agonists; radiotherapeutic agents; peptides; proteins; enzymes; extracellular matrix components; ACE inhibitors; free radical scavengers; chelators; antioxidants; anti-polymerases; photodynamic therapy agents; gene therapy agents; prostaglandins; antiprostaglandins; and prostaglandin precursors.”  Importantly, it is well known that dexamethasone is an anti-inflammatory.  Accordingly, an artisan skilled in the art would have recognized that dexamethasone would have been an alternative anti-inflammatory to utilized in the delivery device.  
 In relation to claim 26, claim 16 of the cited patent discloses “a second portion [that] includes sustained release means for releasing the treatment medium over a predetermined period of time.”
In relation to claim 27, claim 1 of the cite patent discloses “wherein a surface of the second portion is shaped to rest upon, or be located exteriorly of, the punctum when the first portion is retained [plugs] by the lacrimal canaliculus.”    
In relation to claim 28, claim 1 of the cited patent discloses “a device comprising: a first portion configured for insertion into a punctum of a mammalian eye and retention by a single lacrimal canaliculus of the eye”.
In relation to claim 29, claim 1 of the cited patent discloses “a second portion retained on, in or otherwise supported by the first portion”.
In relation to claim 30, claim 1 of the cited patent discloses “a second portion retained on, in or otherwise supported by the first portion”.  Since the second portion is retained in the first portion [to be retained, the second portion must have a mass that causes an extension of the first portion]; therefore, the first portion must inherently extend along a longitudinal axis.
In relation to claim 32, claim 33 of the cited patent discloses processes comprising forming, curing or polymerizing process.  



	In relation to method claims 33-35, claims 28-33 of the cited patent discloses the steps of providing a delivery device including a first portion, a second portion connected to or supported by the first portion, and a treatment medium carried by the second portion, wherein the second portion includes an at least partially encapsulating jacket or a coating and is configured to release the treatment medium to the eye; and inserting the first portion of the delivery device into a punctum of the eye such that the first portion is retained by a single lacrimal canaliculus of the eye and the second portion of the delivery device is adjacent to an external surface of the eye.  Additionally, the claims discloses disclose the steps of: (1) occluding the punctum using the delivery device; (2) creating a lumen or passage within the delivery device that re-opens the occluded punctum, at least in part, after the treatment medium is spent, (3) removing the delivery device inserted into the punctum, and inserting in its place, another delivery device carrying a supply of the same or different treatment medium, and (4) eluting or diffusing the treatment medium to the eye.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully submitted,
	/MANUEL A MENDEZ/             Primary Examiner, Art Unit 3783